
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 220
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2009
			Mr. Royce (for
			 himself, Ms. Watson, and
			 Mr. Bilirakis) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Urging Turkey to respect the rights and
		  religious freedoms of the Ecumenical Patriarchate.
	
	
		Whereas the Ecumenical Patriarchate is the spiritual home
			 of the world's oldest and second largest Christian Church, adding to the rich
			 cultural tapestry of Istanbul, Turkey;
		Whereas Ecumenical Patriarch Bartholomew is one of the
			 world's preeminent spiritual leaders, representing approximately 300,000,000
			 Orthodox Christians worldwide;
		Whereas the United States Congress has bestowed the
			 Congressional Gold Medal on Ecumenical Patriarch Bartholomew;
		Whereas the entire world, other than Turkey, recognizes
			 the Greek Orthodox Patriarchate in Istanbul as the Ecumenical
			 Patriarchate;
		Whereas the 2,000-year-old Sacred See of the Ecumenical
			 Patriarchate will disappear in the foreseeable future, unless Turkey changes
			 its policies, as there are less than 2,500 Greek Orthodox citizens of Turkey,
			 most of whom are elderly;
		Whereas the disappearance of the See would mean the end of
			 a crucial link between the Christian and the Muslim world since the continuing
			 presence of the Ecumenical Patriarchate in Turkey is a living testimony of
			 religious coexistence since 1453;
		Whereas the Ecumenical Patriarchate has a record of
			 reaching out and working for peace and reconciliation amongst all faiths and
			 has fostered dialogue among Christians, Jews, and Muslims;
		Whereas in 1993, the European Union defined the membership
			 criteria for accession to the European Union at the Copenhagen European
			 Council, obligating candidate countries to have achieved certain levels of
			 reform, including stability of institutions guaranteeing democracy, the rule of
			 law, and human rights, and respect for and protection of minorities;
		Whereas the Turkish Constitution secures religious rights
			 for all Turkish citizens;
		Whereas the Government of Turkey has failed to recognize
			 the Ecumenical Patriarchate's international status;
		Whereas the Government of Turkey has limited to Turkish
			 nationals the candidates available to the Holy Synod of the Greek Orthodox
			 Church for selection as the Ecumenical Patriarchate and reneged on its
			 agreement to reopen the Theological School at Halki, thus impeding training for
			 the Orthodox clergy in Turkey; and
		Whereas the Government of Turkey has confiscated without
			 compensation significant quantities of property belonging to the Ecumenical
			 Patriarchate properties and has punitively taxed the Balukili Hospital of
			 Istanbul, which is operated by the Ecumenical Patriarchate: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)calls on Turkey to pledge to uphold and
			 safeguard religious and human rights; and
			(2)calls on Turkey to
			 eliminate all forms of discrimination, particularly those based on race or
			 religion, and immediately—
				(A)grant the Ecumenical Patriarchate
			 appropriate international recognition and ecclesiastic succession;
				(B)grant the
			 Ecumenical Patriarchate the right to train clergy of all nationalities, not
			 just Turkish nationals; and
				(C)respect the
			 property rights of the Ecumenical Patriarchate.
				
